Dear Dr. Ahr:
My staff has reviewed the Missouri Department of Mental Health Consolidated Plan for fiscal years 1981 through 1983.
I understand that the Consolidated Plan will be submitted in lieu of separate state plans required by the Drug Abuse Prevention Program, P.L. 92-255, as amended; the Alcohol Formula Grant Program, P.L. 91-616, as amended; the Community Mental Health Centers-Comprehensive Services Support Program, P.L. 94-63, as amended, and the Developmental Disabilities Basic Support Program, p.L. 95-602.
It is the opinion of this office that, under state law, the Department of Mental Health has the authority to prepare and administer the Consolidated Plan in conformity with the requirements of each of the above-cited programs.
I commend you and your staff for completing this special project designed to reduce unnecessary duplication in the various plan requirements.
very truly yours,
                                  JOHN ASHCROFT Attorney General
JA:RHT:lw